DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-6 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a fifth step of butting together the obtained first tile and second tile by placing the two cut-out first substrates in edge-to-edge contact; g. a sixth step of attaching the butted-together tiles to a main substrate; h. a seventh step of connecting the driver circuit boards of the imaging sensors of the butted-together first tile and second tile to a motherboard of the imager.”
Claims 7-8 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of " the first tile and the second tile being butted together by placing the two first substrates in edge-to-edge contact; and in that it comprises a main substrate to which the butted-together tiles are attached, and a motherboard connected to the driver circuit boards for driving the imaging sensors of the butted-together first tile and second tile.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacob et al. (Patent No. US 10,283,557 B2) discloses using four-side buttable CMOS tiles to fabricate detector panels, including large-area detector panels.
Jackson et al. (Patent No. US 8,420,433 B2) discloses tiling a plurality of individual light sensing elements on a carrier, each element having a notch formed in an edge thereof, the notch being adapted to provide space, when the elements are tiled together.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/Primary Examiner, Art Unit 2878